ON MOTION EOR REHEARING.
Sutton, J.
It is contended by the defendant that “ (a) The contract does not contain ‘an agreement as to the price to be paid, which was to be October, 1981, New York middling price of cotton, less 1.95 points.’ (b) It is not alleged in the petition that such was the contract, (c) That the year 1981 is not in terms stated in the contract, nor intimated, nor is its insertion authorized by the pleadings, (d) That the words found in the contract ‘at 1.95 points off October N. Y. basis middling,’ leaves uncertain the ‘October’ referred to, whether the year 1930,' 1931, 1932, 1933, or.other year, and that such omission is not cured by any allegation found in the petition.” It is alleged in the petition that the contract for the sale of cotton was made on December 12, 1930, at the price of 1.95 points off of October N. Y. basis middling, that the contract was closed as provided therein on September 28, 1931, and that the price of cotton in October, 1931, was 6.15 cents per pound. While the memorandum agreement between the parties does not have the year “1931” after October, the petition does allege what the price of cotton was in October, 1931. This memorandum was made between cotton dealers, one the buyer and the other- the seller. Persons acquainted with the usages and terms of the cotton business would understand the meaning of the language used in this memorandum agreement. They would understand that when a contract was made on December 12, 1930, for the sale of cotton, naming the price as 1.95 points off of October N. Y. basis middling, this referred to October, 1931. It could not refer to October, 1930, as they knew what the price of cotton was then, nor could it be construed as extending beyond the first October after such contract was made. As held in the original opinion, essentials of a- contract for the sale of cotton are set out in the memorandum and the allegations in the plaintiff’s petition. Rehearing denied.